Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 6/1/2021.
	Claims 1-8 & 12 -16 have been examined and are pending with this action. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 6/1/2021, have been fully considered but are not persuasive. The reasons set forth below.
Regarding Claim 1:
Applicant:
Applicant cites that Dong or the other asserted references do not teach or suggest the use of a caching entity, original hosting entity, and cache registry, as in amended claim 1
Examiner:
Examiner cites that Dong discloses method and apparatus for supporting machine-to-machine (M2M) caching at a service capability layer in the abstract.  The use of a caching entity is also discloses in [0069]( “Caching is an important part of computing and networking systems, including the M2M system. A good caching strategy can decrease latency by huge percentages, and improves throughput by taking load off expensive back-end servers and databases.”).

Applicant:
Applicant cites that Dong or the other asserted references do not teach or suggest receiving, from the caching entity, confirmation of managing the cached service layer resource data, wherein the conformation comprises statistical information of the uses of the cached service layer data  , as in amended claim 1

Examiner:
receiving, from the caching entity, confirmation of managing the cached service layer resource data, wherein the conformation comprises statistical information of the uses of the cached service layer data  (Dong: [ABS-0005-0132]:   “The service capability layer may be configured to cache resources in a resource structure of the service capability layer', 'resources cached in a plurality of M2M servers'; & An mId reference point allows M2M service capabilities residing in an M2M device 22a/22b or M2M gateway 26 to communicate with the M2M service capabilities in the network and applications domain &  'the resource is cached in an SCL of any M2M server (e.g., M2M server 2804) in the cloud').

Dong discloses a system for supporting machine-to-machine (M2M) caching at a service capability layer are disclosed.  IN the above citations provided a M2M gateway 26 is disclosed which communicates with M2M service capabilities and the resource is cached in an SCL of any M2M server. 
All other arguments were made based on this argument and hence are non-persuasive.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Pub # 2015/0055557) in view of Todd et al (US Pub # 2014/0237067).

INDEPENDENTS:	As per claim 1, Dong discloses a method of managing cached resource data of a machine-to-machine service layer by an original hosting entity, the method (Dong: [ABS]:   “method and apparatus for supporting machine-to-machine (M2M) caching at a service capability layer are disclosed”) comprising: 
	Sending, to the caching entity, a message to manage the  layer resource data to a location to be cached in , by the original hosting entity (Dong: [ABS-0005-0132]:   “The service capability layer may be configured to cache resources in a resource structure of the service capability layer', 'resources cached in a plurality of M2M servers'; & An mId reference point allows M2M service capabilities residing in an M2M device 22a/22b or M2M gateway 26 to communicate with the M2M service capabilities in the network and applications domain &  'the resource is cached in an SCL of any M2M server (e.g., M2M server 2804) in the cloud'); and
receiving, from the caching entity, confirmation of managing the cached service layer resource data, wherein the conformation comprises statistical information of the uses of the cached service layer data  (Dong: [ABS-0005-0132]:   “The service capability layer may be configured to cache resources in a resource structure of the service capability layer', 'resources cached in a plurality of M2M servers'; & An mId reference point allows M2M service capabilities residing in an M2M device 22a/22b or M2M gateway 26 to communicate with the M2M service capabilities in the network and applications domain &  'the resource is cached in an SCL of any M2M server (e.g., M2M server 2804) in the cloud')
	storing information related to the cached service layer resource data in a service layer cache registry (Dong: [0122 & 0130 & Fig 22]:   “a cachingContainer resource 2202, 2204 may be created under containers, which is used to store the cached resources in contentInstances & The M2M SCL cache manager 2802 may maintain the record of what resources are cached in each of the M2M servers 2804, 2806, 2808”');  and 
Dong does not explicitly teaches the statistic information related to cache.  
Todd however discloses ,instructing the caching entity to collect statistical information of the use of the cached service layer data at the location, the statistical information comprises frequency of retrieval  (Todd: [0003 & 0041]:   “to maintaining a connection cache in an intermediate server. More particularly, the application relates to maintaining a connection cache in an intermediate server on the basis of statistics associated with monitored resource requests & the proxy server 108 determines that some of the connections stored in the connection cache 114 no longer require caching (i.e. are no longer in the top R popular endpoints according to request frequency) and therefore closes the no longer required connections on the basis of the updated statistics data [step 620]”);and
based on the information, providing instructions to further manage  the cached service
layer resource data (Todd: [0003]:   “to maintaining a connection cache in an intermediate server. More particularly, the application relates to maintaining a connection cache in an intermediate server on the basis of statistics associated with monitored resource requests”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).  

Claim 12 is rejected based on claim 1 rejection.  

DEPENDENTS:	As per claim 2, Dong/Todd discloses the method of claim 1, wherein the original hosting entity is a machine-to-machine gateway and the caching entity is a machine-to-machine server (Dong: [0080]:   “machine-to-machine (M2M) caching at a service capability layer are disclosed. A service capability layer of an M2M entity provides functions that are shared by the M2M applications and expose functionalities to the M2M applications through a set of open interfaces & plurality of M2M servers and coordinate the M2M servers in caching the resources.”).	As per claim 3, Dong/Todd discloses the method of claim 1, caching entity initiates a refresh operation to refresh the cached service layer resource data (Dong: [0107, 0140 & FIG 13, 31]:   “FIG. 13 is a signaling flow for resource update notification with SCL caching & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104).”).  Update is a refreshed version.	As per claim 4 Dong/Todd discloses the method of claim 1, wherein the original hosting entity initiates a refresh operation to refresh the cached service layer resource data (Dong: [0080 & Fig . 12 & 13]:   “I location, instead of from a remote original server. The service layer cache may also subscribe to the original resource for auto update of the cached copy.”).
	As per claim 5, Dong/Todd discloses the method of claim 1, further comprising using  , by the original hosting entity the service layer cache registry to manage the cached service layer resource data in the caching entity (Dong: [0130 & Fig 28]:   “FIG. 28 shows an example M2M architecture with M2M servers 2804, 2806, 2808 residing or virtualized in the cloud. The cloud may be deployed with an M2M SCL cache manager 2802. The M2M SCL cache manager 2802 may maintain the record of what resources are cached in each of the M2M servers 2804, 2806, 2808. The cached resource record format maintained in the M2M SCL cache manager 2802 is shown in Table 1”) wherein the management includes an operation with respect to the cached service layer resource data (Dong: [0130 & 0140 & Fig. 28 & 30]:   “The M2M SCL cache manager 2802 keeps track of where it is physically stored and marks others as virtualized & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104). M2M server2 forwards the notification to M2M server 1 via the M2M SCL cache manager (3106, 3108”.).
Examiner Note:  Multiple operations such as updating the resources data, forwarding the notification etc. are the operations.
wherein the operation is initiated by a request sent from location  (Dong: [0135 & Fig . 28]:   “If the M2M SCL cache manager 2802 finds out that the resource is not popular among the network applications attached to M2M server 2808, it may decide to request M2M server 2808 to remove the copy of the resource from its resource tree (content of the resource) such that there is no duplicate of the resource in the cloud and the overall storage usage is more efficient.”).	As per claim 6, Dong/Todd discloses the method of claim 1, using  , by the original hosting entity the service layer cache registry to manage the cached service layer resource data in the caching entity (Dong: [0130 & Fig 28]:   “FIG. 28 shows an example M2M architecture with M2M servers 2804, 2806, 2808 residing or virtualized in the cloud. The cloud may be deployed with an M2M SCL cache manager 2802. The M2M SCL cache manager 2802 may maintain the record of what resources are cached in each of the M2M servers 2804, 2806, 2808. The cached resource record format maintained in the M2M SCL cache manager 2802 is shown in Table 1”) wherein the management includes an operation with respect to the cached service layer resource data (Dong: [0130 & 0140 & Fig. 28 & 30]:   “The M2M SCL cache manager 2802 keeps track of where it is physically stored and marks others as virtualized & When the resource is updated, the notification is sent to M2M server2 from the M2M gateway (3102), and a response sent from M2M server2 to the M2M gateway (3104). M2M server2 forwards the notification to M2M server 1 via the M2M SCL cache manager (3106, 3108”.).
Examiner Note:  Multiple operations such as updating the resources data, forwarding the notification etc. are the operations.
wherein the operation is initiated by the original hosting entity (Dong: [0134-0135 & 0177 & Fig. 29]:   “If NA3 running on M2M server 2808 later wants to request the resource, it sends the request message to its attached M2M server 2808. The M2M server 2808 requests the M2M SCL cache manager 2802 to find the physical location of the resource. The M2M SCL cache manager 2802 checks the cached resource record table, and may fetch the content of the resource from the NSCL of the M2M server 2804 & The M2M SCL cache manager 2802 may coordinate the M2M servers in caching resources & An apparatus for supporting M2M caching at a service capability layer.”).

	As per claim 7, Dong/Todd discloses the method of claim 1, wherein the statistical information further comprises expiration time  (Todd: [0012]:   “monitoring resource requests addressed to the plurality of remote servers during a second time period; updating the statistics data on the basis of the resource requests monitored during the second time period; closing a plurality of connections from the intermediate server to a subset of the plurality of remote servers, the subset being determined on the basis of the generated statistics data”.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).  

	As per claim 8, Dong/Todd discloses the method of claim 7, wherein the information related to the cached service layer resource data layer further comprises access control policy for attributes or sub resources  (Todd: [0027]:   “provide a proxy server which generates statistics on the basis of monitored resource requests, and maintains a cache of connections to the most popular endpoints. The cached connections are used to "service" subsequent requests for resources addressed to endpoints for which a suitable connection exists in the connection cache.”.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dong in view of Todd to figure out the statistics related to cache.  One would be motivated to do so because this aids in the maintaining the connection cache in the intermediate server. (Todd: [ABS]).  

Claims 13-16 are rejected  based on claims 2-8 rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449                                                                                                                                                                                                                                                                                                                                                                                            /VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449